NO. 07-03-0137-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 DECEMBER 3, 2003

                         ______________________________


                   EMILIO CORTEZ SANDOVAL, JR., APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

                NO. 2154; HONORABLE GORDON H. GREEN, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                             PERMANENT ABATEMENT


      Following a plea of not guilty, appellant Emilio Cortez Sandoval, Jr. was convicted

by a jury of delivery of a controlled substance, enhanced, and punishment was assessed

at 15 years confinement and a $5,000 fine. Following submission of this appeal, the State

filed a Suggestion of Death indicating appellant died on November 16, 2003.
      An appellant’s death during the pendency of his appeal deprives an appellate court

of jurisdiction. See Freeman v. State, 11 S.W.3d 240 (Tex.Cr.App. 2000) citing Ryan v.

State, 891 S.W.2d 275 (Tex.Cr.App. 1994).      Accordingly, this appeal is permanently

abated.


                                        Don H. Reavis
                                          Justice


Do not publish.




                                          2